Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group II and a single stranded RNA molecule in the reply filed on 01/07/2021 is acknowledged.  After further consideration and in the interest of compact prosecution, claims 51 and 52 will be included in the examination.

Status of the Application
	Claims 37-55 are pending and are currently under examination.  Claim 56 is withdrawn as being drawn to a non-elected invention.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 08/25/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012170889 (Hereinafter ‘889), Jones et al. (BioTechniques 43:675-681 (November 2007), Wanning et al. ("Pharmaceutical spray freeze drying." International journal of pharmaceutics 488.1-2 (2015): 136-153), Truong-Le et al. (US 20110243996) and DeHaan et al. (US 20150136130).
The instant claims are drawn to a method for producing an RNA powder, wherein the method comprises the following steps: a) providing a template DNA comprising a .
‘889 teach a long-chain RNA in a nanoparticle wherein the composition is lyophilized by freeze-drying the composition (see page 8 lines 23-24, page 10 lines 28-31, page 12 and page 55).  ‘889 teach the RNA can encode for functional polypeptides or proteins and upon being expressed, the target cell will produce the functional protein for use in a therapeutic (see pages 8-9). ‘889 teach an RNA have at least 30 nt and more than 200 nt (see SEQ ID NO:3. Examples 9-10 teach using human erythropoietin (EPO) mRNA. See, SEQ ID NO:4. And pages 26-27). ‘889 teach these RNA can comprise modifications (page 43, lines 17-20) and further teach the long-chain RNA
‘889 teaches, in Examples 7-8, using firefly luciferase mRNA (FFL), an mRNA that comprises more than 30 nucleotides, more than 200 nucleotides, and an open reading frame. See, SEQ ID NO:3. Examples 9-10 teach using human erythropoietin (EPO) mRNA. See, SEQ ID NO:4. Moreover, it discloses "polynucleotides that comprise one or more chemical modifications.” The term “chemical modification” as used in the ‘889 patent application includes, for example, the incorporation of non-nucleotide linkages or modified nucleotides into the polynucleotide sequences, e.g., end blocking modifications to one or both the 3' and 5' ends of an mRNA molecule encoding a functional protein or enzyme (‘889 patent application, page 43, lines 17-20).
‘889 further disclose the use of a lyoprotectant to lyophilize mRNA. Suitable lyoprotectants that may be used to prepare the lyophilized compositions 
‘889 does not teach methods of in vitro transcribing the DNA to obtain the RNA for freeze drying.
Jones et al. teach in vitro transcription of RNA from a DNA template wherein the purified RNA was used in methods of freeze-drying (see pages 675-676).  Jones et al. teach the dry powder RNA is very stable can be used as therapeutics (see pages 679-680).
Wanning et al. describes the advantages of spray-freeze drying (SFD) over classic freeze drying (FD) and spray drying (SD): “SFD offers the possibility to produce such powders with controlled particle-size distributions, and is hence more favorable than classic FD. On the other hand, SFD is preferable over SD due to the possibility of processing thermosensitive ingredients (Cheow et al., 2011) and the improvement of the reconstitution characteristics of polymeric nanoparticles (AN and Lamprecht, 2014). Furthermore, SFD is economically preferable over the conventional FD in vials. Lyophilisation of spray-frozen products is more favorable than that of parenteral formulations in vials both in terms of time and energy consumption (Bosshammer, 2014; Claussen et al., 2007). See page 137.
Truong-Le et al. teach spray freeze dried compositions comprising biological agents such as nucleic acids for pulmonary delivery, wherein the method to make them comprises preparing liquid formulations, spray freezing to form droplets and drying the droplets to form stable powders for delivery, wherein the particles are spherical with a 
As with Truong-Le et al., it was known in the art that dry powders that contain therapeutic agents can be delivered efficiently to the lung.  De Hann et al teach dry powder compositions comprising nucleic acid agents such as RNA or mRNA (see 0149) wherein the composition is made using a spray-freeze dryer with the spray dryer inlet temperature at about 90 degree C and the outlet temperate about 50 degree C (see 0189).
Thus it would have been obvious to one of skill in the art to spray-freeze dry the long-chain RNA taught by ‘889 using the methods of Truong-Le et al. and DeHann. It would have further been obvious to make the RNA by in vitro transcribing from a template DNA which can produce purified RNA for freeze drying as taught by Jones et al. One would have wanted to use such methods, particularly for pulmonary administration of a therapeutic RNA given Wanning et al. teach the advantages of spray-freeze drying and one skilled in the art would have expected to be able to make the claimed composition following the steps taught by Truong-Le et al. and DeHann et al.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 37-55 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-15 and 15 of U.S. Patent No. 10,517,827.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Claims of Patent ‘827 and the instant claims are drawn to methods for producing a dry powder composition of RNA.  Claims of Patent ‘827 further describes the method of in vitro transcribing DNA to obtain RNA for freeze drying and this method was well known in the art.  Jones et al. (BioTechniques 43:675-681 (November 2007) teach methods in vitro transcribing RNA 

Claims 37-55 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,780,054.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Claims of Patent ‘054 and the instant claims are drawn to methods for producing a dry powder composition of RNA.  Claims of Patent ‘054 further describes the method of in vitro transcribing DNA to obtain RNA for freeze drying and this method was well known in the art.  Jones et al. (BioTechniques 43:675-681 (November 2007) teach methods in vitro transcribing RNA from a DNA template to purify the RNA for use in freeze-drying methods (see pages 676-677).  It would have been obvious to use this known method step of obtaining a RNA from in vitro transcribed template DNA for use in methods of making a dry powder composition comprising RNA as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635